Citation Nr: 1737736	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-27 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left arm neuropathy.  

2.  Entitlement to service connection for left arm neuropathy.

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1979 to February 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2007 and February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon and Seattle, Washington, respectively.  Jurisdiction of the case is now with the RO in Seattle, Washington.  

In the October 2007 rating decision, the RO denied service connection for a low back disability, because there was no evidence of a current disability.  The Veteran did not file a Notice of Disagreement (NOD) with that decision.  However, in November 2007 and April 2008, VA constructively received reports of an x-ray and MRI of the lumbar spine showing minimal degenerative changes and mild degenerative joint disease of the lumbar spine.  The evidence received following the October 2007 rating decision was not previously of record, relates to a previously unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the Board finds that the October 2007 rating decision denying service connection for a low back disability did not become final, because new and material evidence was received within one year of the issuance of the rating decision.  38 C.F.R. § 3.156(b) (2016); Bond v. Shinseki, 59 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Board notes that the RO issued an additional rating decision in February 2010 finding that new and material evidence had not been received to reopen the previously denied service connection claim for a low back disability.  However, the Veteran filed a timely NOD and subsequently perfected his appeal.  Therefore, the Veteran's service connection claim for a low back disability has remained pending throughout the appeal period, and therefore, has been recharacterized as reflected on the title page.  

The February 2010 rating decision reopened the claim for service connection for left arm neuropathy and denied the claim for service connection for left arm neuropathy.   Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claim of entitlement to service connection for left arm neuropathy before addressing the claim on its merits.  See 38 U.S.C.A. § 7104 (West 2014); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

A review of the claims file shows that the Veteran's September 2013 VA Form 9 for the issues on appeal was received more than 10 months after his November 2012 statement of the case; therefore, his substantive appeal was not timely filed.  However, the issues on appeal were certified to the Board.  Inasmuch as the RO took actions to indicate that the issues reflected on the title page were on appeal, the requirement that a timely substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

In January 2016, the Board remanded the issues on appeal to schedule a Board hearing.  As the action specified in the remand has been substantially completed, the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Veteran testified before the undersigned Veterans Law Judge at a May 2016 Travel Board hearing.  A transcript of this hearing is of record.

The issues of entitlement to service connection for left arm neuropathy and entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2007 rating decision, the RO denied entitlement to service connection for left arm neuropathy; the Veteran did not submit a NOD, no new and material evidence was submitted within one year of the decision, and the decision became final.  

2.  The evidence received since the final October 2007 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left arm neuropathy.  


CONCLUSIONS OF LAW

1.  The October 2007 rating decision that denied a petition to reopen a claim for entitlement to service connection for left arm neuropathy is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for left arm neuropathy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102 , 3.156(a), 3.159 (2016).

Neither the Veteran nor his/her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a NOD with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2016).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim for service connection for left arm neuropathy was denied in a July 2004 rating decision, because the evidence did not show that he had a current disability.  That decision is final.

In October 2007, the RO denied the Veteran's petition to reopen a claim for service connection for left arm neuropathy.  No NOD was filed, and no new and material evidence was submitted within one year of the October 2007 rating decision.  Therefore, the October 2007 rating decision became final.  

Since the Veteran's last prior final denial in October 2007, the record includes a January 2009 VA treatment record, which found that the Veteran had a current diagnosis for left hand neuropathy of the ulnar nerve.  The Board finds that this evidence is new as it was not previously of record and tends to relate to a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The January 2009 VA treatment record will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for left arm neuropathy is reopened.  


ORDER

New and material evidence has been received, and the claim of entitlement to service connection for left arm neuropathy is reopened.  


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

With regard to the service connection claim for left arm neuropathy, the Veteran has testified that since his in-service parachute jump injury in 1980, he has had little sensation in his ring finger and little finger of his left hand.  The evidence shows that the Veteran has been diagnosed with left hand ulnar neuropathy.  However, the record does not include an etiological opinion, and the Board finds that the available competent evidence is insufficient to decide the claim.  As the evidence suggests that the Veteran's in-service parachute jump injury may be related to his currently diagnosed left hand ulnar neuropathy, a remand to provide a VA examination to determine its etiology is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the service connection claim for a low back disability, the Veteran has asserted that he had multiple in-service complaints and treatment for low back pain in 1990.  The evidence shows that the Veteran currently has diagnoses for degenerative joint disease of the lumbar spine.  However, the record does not include an etiological opinion, and the Board finds that the available competent evidence is insufficient to decide the claim.  As the evidence suggests that the Veteran's in-service low back pain complaints may be related to his currently diagnosed low back disability, a remand to provide VA examinations to determine its etiology is required.  Id. 

Finally, the Board notes that at his May 2016 Board hearing, the Veteran testified that he underwent another EMG study through VA in approximately 2014.  The record shows that the claims file does not include any VA treatment records after September 2012.  Additionally, the Veteran testified that he began receiving treatment for his back at the Sheridan VA facility in 1995 when his back locked up.  There is no record of such treatment at that facility in the record, which may indicate that the record is missing relevant VA treatment records from this facility.  A remand to obtain and associate these records with claims file is required.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding treatment records for his left arm neuropathy and low back disability that are not currently of record, to include VA treatment records from September 2012 to the present, and VA treatment records from 1995 at the Sheridan VA facility. 

2.  After the above is completed, to the extent possible, schedule the Veteran for a VA peripheral nerves examination for his left arm neuropathy by an appropriately qualified examiner.  Provide the examiner with the claims file, including a copy of the REMAND, for review.

After a review of the claims file, the examiner should opine as to the whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left arm neuropathy is etiologically related to his active duty service, to include his in-service parachute jump injury?  

If the examiner finds that the Veteran does not have a current diagnosis for left arm neuropathy, the examiner is asked to comment on the February 2003 VA electromyography (EMG) study that found left ulnar neuropathy.  

A complete rationale for any opinion expressed must be provided.  

3.  Schedule the Veteran for a VA spine examination for a low back disability by an appropriately qualified examiner.  Provide the examiner with the claims file, including a copy of the REMAND, for review.

After a review of the claims file, the examiner should opine as to the whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disability is etiologically related to his active duty service?  

If the examiner finds that the Veteran does not have a current diagnosis for a low back disability, the examiner is asked to comment on the November 2007 VA X-ray report which found minimal degenerative changes in the lumbar spine and on the April 2008 VA MRI report which found mild degenerative joint disease of the lumbar spine.  

A complete rationale for any opinion expressed must be provided.  

4.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


